    Case 18-03027      Doc 29      Filed 08/07/19      Entered 08/07/19 14:36:36     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION


In re:                                                   :       Case No.: 18-31129 (AMN)
         Peter J. Risi and Rebecca M. Risi               :       Chapter 7
                             Debtors                     :
                                                         :
                                                         :
         117 Degrees, LLC                                :       A.P. Case No. 18-3027 (AMN)
                        Plaintiff                        :
         v.                                              :
         Peter J. Risi and Rebecca M. Risi               :
                        Defendants                       :       RE: AP-ECF No. 20
                                                         :

                  MEMORANDUM OF DECISION AND ORDER
    GRANTING IN PART, AND DENYING IN PART, MOTION TO AMEND COMPLAINT


         Pending before the Court is a motion seeking authority to file a second amended

complaint (the “Motion”). AP-ECF No. 20. For the reasons that follow, the Motion will

be granted in part and denied in part.

         Plaintiff, 117 Degrees, LLC (“117 Degrees” or plaintiff), commenced this

adversary proceeding against defendants Peter J. Risi and Rebecca M. Risi (“Mr. and

Mrs. Risi” or defendants), on October 15, 2018, by filing a complaint pursuant to 11

U.S.C. § 523(a)(2)(A) and 523(a)(2)(B). 1 AP-ECF No. 1.

         Earlier, prior to the July 6, 2018 (“Petition Date”) commencement of the

underlying Chapter 7 case here, on May 19, 2017, the plaintiff filed an application for

pre-judgment remedy in the Superior Court for the State of Connecticut. See, NNH-

CV17-5038391-S. The application was granted on September 11, 2017 and an

attachment upon real property owned by Mr. and Mrs. Risi, at 264 Argyle Road,


1
         Title 11, United States Code is referenced as the “Bankruptcy Code.”

                                                                                                   1
 Case 18-03027      Doc 29     Filed 08/07/19   Entered 08/07/19 14:36:36      Page 2 of 6



Cheshire, Connecticut, was recorded on October 11, 2017. The underlying bases for

the pre-judgment remedy were allegations of unjust enrichment regarding $150,000

loaned to Mr. Risi by the plaintiff.

       Through the initial complaint containing a single count, the plaintiff sought a

determination that the $150,000 loan obligation debt owed to the plaintiff is non-

dischargeable pursuant to Bankruptcy Code §§ 523(a)(2)(A) and 523(a)(2)(B). The

plaintiff filed its first Amended Complaint on December 21, 2018, setting forth similar

allegations in a more precise manner, expanding the number of counts to two, but

keeping the statutory premise of the complaint limited to §§ 523(a)(2)(A) and

523(a)(2)(B). AP-ECF No. 9.

       On March 15, 2019, the plaintiff again sought to amend its complaint, this time

moving for permission to do so pursuant to Federal Rule of Civil Procedure 15(a)(2),

made applicable here through Federal Rule of Bankruptcy Procedure 7015. AP-ECF

No. 20. Stating there is an additional basis for liability omitted from the Amended

Complaint which now must be included so that the interests of justice may be served,

117 Degrees seeks leave to file a Second Amended Complaint (the “Second Amended

Complaint”). AP-ECF No. 20-1. The proposed Second Amended Complaint includes

the two counts from the first Amended Complaint breaking those two counts into four,

but also adds two entirely new counts – Counts Five and Six – alleging claims premised

on a theory of vexatious litigation stemming from pre-Petition Date litigation in California

and relying on a new statute, Bankruptcy Code § 523(a)(6). AP-ECF No. 20-1.

       The defendants filed a limited objection to the Motion, essentially conceding the

proposed amendment to Counts One through Four, but opposing the proposed addition



                                                                                             2
 Case 18-03027      Doc 29     Filed 08/07/19    Entered 08/07/19 14:36:36       Page 3 of 6



of Counts Five and Six. AP-ECF No. 21. The defendants’ objection will be sustained

for the reasons that follow.

                                         Jurisdiction

       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§ 1334(b) and 28 U.S.C. § 157(b), and the United States District Court for the District of

Connecticut's General Order of Reference dated September 21, 1984. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(I), and the bankruptcy court has the

power to enter a final judgment in this adversary proceeding, subject to traditional rights

of appeal. This adversary proceeding arises under the Main Case pending in this

District and venue is proper pursuant to 28 U.S.C. § 1409.

                                         Discussion

       Bankruptcy Code § 523(c) limits the time when a complaint to determine the

dischargeability of a debt under § 523(a)(2), § 523(a)(4) or § 523(a)(6) may be filed.

Read in combination with Bankruptcy Rule 4007(c), Bankruptcy Code § 523(c) requires

that any objection to dischargeability under these three subsections (§ 523(a)(2), §

523(a)(4) or § 523(a)(6)) shall be filed no later than sixty (60) days after the first date set

for the meeting of creditors under § 341(a). Fed.R.Bankr.P. 4007(c). Bankruptcy Rule

4007(c) also provides that, “[o]n motion of a party in interest, after hearing on notice, the

court may for cause extend the time fixed under this subdivision. The motion shall be

filed before the time has expired.” Fed. R. Bankr. P. 4007(c). Bankruptcy Rule

9006(b)(3) provides, in relevant part, “[t]he court may enlarge the time for taking action

under Rules…4007(c)…only to the extent and under the conditions stated in those

rules.” Fed.R.Bankr P. 9006(b)(3); see also, Matter of Sablone, 157 B.R. 739, 24



                                                                                               3
Case 18-03027   Doc 29   Filed 08/07/19   Entered 08/07/19 14:36:36   Page 4 of 6
 Case 18-03027      Doc 29    Filed 08/07/19    Entered 08/07/19 14:36:36       Page 5 of 6



As plaintiff sets forth in Counts One through Four of the Second Amended Complaint,

its initial claim was premised upon alleged misrepresentations that Mr. Risi, and

perhaps Mrs. Risi, made in connection with a $150,000 loan made by 117 Degrees to

Mr. Risi prior to the Petition Date. In support, the plaintiff pointed to Mr. Risi’s home

foreclosure proceeding in state court that was withdrawn soon after the business loan

closed. AP-ECF Nos. 9, 20-1 ¶ 19-20, 19-20. The loan proceeds were to be used by

Mr. Risi’s company called The Zoo, Inc. but instead, according to the Second Amended

Complaint, were used by Mr. Risi and Mrs. Risi to reinstate the mortgage on their home.

AP-ECF Nos. 9, 20-1 ¶ 17-21, 17-20. Counts One through Four of the proposed

Second Amended Complaint allege claims pursuant to 11 U.S.C. § 523(a)(2), which are

based on the same set of facts as the original complaint. Because the defendants have

not objected to the proposed, Second Amended Complaint as it pertains to Counts One

through Four, and because the allegations of each count have always been premised

on § 523(a)(2), the amendment is permitted as to each of these counts.

       By contrast, Counts Five and Six of the proposed Second Amended Complaint

allege new claims for vexatious litigation, pursuant to U.S.C. § 523(a)(6). These claims

are based on litigation commenced by the defendants in the Superior Court for the State

of California, against the plaintiff and multiple other parties. In its proposed Second

Amended Complaint, the plaintiff alleges the California suit, “was brought without

probable cause, with malice, and for the purpose of frustrating the Plaintiff’s lawful

collection attempts in Connecticut.” AP-ECF No. 20-1. Based on the description set

forth in the Second Amended Complaint, it appears the plaintiffs’ claims set forth in

Counts Five and Six are based on different conduct and a different legal theory, are



                                                                                              5
 Case 18-03027      Doc 29    Filed 08/07/19    Entered 08/07/19 14:36:36      Page 6 of 6



alleged to have arisen in a different jurisdiction and involve additional parties than the

claims set forth in Counts One through Four.

        The original, timely complaint filed pursuant to 11 U.S.C. § 523(a)(2) would not

have provided adequate notice to the defendants that they would have to defend

against a claim pursuant to 11 U.S.C. § 523(a)(6). Therefore, I conclude that Counts

Five and Six of the proposed Second Amended Complaint do not relate back to the

original complaint, as required by Fed. R. Civ. P. 15(c)(1)(B), and time to object to

dischargeability of a claim pursuant to 11 U.S.C. § 523(a)(6) expired. See,

Fed.R.Bankr.P. 4007(c) and 9006(b)(3). Accordingly, the Motion is denied as to those

two counts.

        For these reasons, it is hereby

        ORDERED: The plaintiff’s Motion for Leave to File Second Amended Complaint

is GRANTED as to Counts One through Four; and it is further

        ORDERED: The plaintiff’s Motion for Leave to File Second Amended Complaint

is DENIED as to Counts Five and Six; and it is further

        ORDERED: The plaintiff’s Second Amended Complaint (without Counts Five or

Six, to be consistent with this decision and order) shall be filed on or before August 16,

2019.

                                   Dated on August 7, 2019, at New Haven, Connecticut.




                                                                                             6
